DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 1, 4-12, 15-19, and 21-24 is/are rejected under 35 U.S.C. 101 because the amended claimed invention is directed to an abstract idea without significantly more.	

Step 2A, prong 1
	The claim recites the limitations:
a query submitted, wherein the metadata is communicated to the node from a master node, determining that additional metadata, wherein the request for additional metadata is a multicast request to one or more other nodes, wherein the node maintains a list of the other nodes.  Under the broadest reasonable interpretation, these limitations are cover a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 


 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of a query submitted to a system via a client node via one or more networks, wherein the metadata is communicated to the node from a master node.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The limitation “obtaining, by a node that performs one or more data operations, metadata associated with processing” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a query submitted to a system via a client node via one or more networks, wherein the metadata is communicated to the node from a master node which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which obtain data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim(s) 4-12, 15-16, and 21- 24 is/are merely elaborate on abstract idea and do not add any additional elements that provide a practical application or amount to significantly more than the abstract idea.

Double Patenting
The nostatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nostatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-12, 15-19, and 21-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,013,456. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the claims.  It would have been obvious to a person of ordinary skill in the .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-10, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abadi (U.S. 2011/0302583) in view of Yu (U.S. 2007/0198478), and further in view of Allen (U.S. 2006/0193316).
(Claim 1)
Abadi discloses substantially all of the elements, a method, comprising: 
obtaining, by a node that performs one or more data operations, metadata associated with processing at least part of a query submitted to a system via a client node via one or more networks, wherein the metadata is communicated to the node from a master node, (configured to connect a plurality of nodes with a master node. A master node may be configured to receive a processing task (e.g., a query) and distribute various processing tasks involved in the query to nodes 102”, paragraph [0038], “a network communication layer. In some embodiments, received queries can be parallelized across nodes using the framework and the system can be further configured to distribute processing of a query to single -node's databases (a, b, c)…. catalog storage component can be configured to maintain/track information about each data partition”, paragraph [0039]; Fig. 1); 
processing, by the node, the at least the part of the query, (“master node may be configured to receive a processing task (e.g., a query) and distribute various processing tasks involved in the query to nodes, paragraph [0038]).
Although, Abadi discloses substantially all of the elements, Abadi fails specifically discloses determining, by the node, that additional metadata is required in connection with processing the at least the part of the query; and in response to a determination that the additional metadata is required in connection with processing the at least the part of the query, communicating, by the node, a request for the additional metadata, 
Yu teaches a query from another meta data management system in one of its peer groups, it can check its schema information to identify one or more additional metadata management systems in another of its peer groups, and can relay the query to the additional metadata management systems, (claim 24).

Although, Abadi and Yu discloses substantially all of the elements, Abadi and Yu fail specifically disclose wherein the request for additional metadata is a multicast request to one or more other nodes, wherein the node maintains a list of the other nodes.
Allen teaches each node maintains a list of other nodes that are currently within its line-of-sight, other nodes with which a node can exchange packets of information directly, (Abstract).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Abadi’s system to include each node maintains a list of other nodes, as taught by Allen, for each node maintain a list of other nodes which the node exchange packets of information directly.

(Claim 4)
The combination of Abadi, Yu, and Allen discloses substantially all of the elements of claim 1, and further Abadi discloses wherein the metadata is communicated to the node in connection with an indication of the at least the part of the query that is to be processed by the node, (“the catalog component 106 can be configured to communicate with the planner 110”, paragraph [0044]).

The combination of Abadi, Yu, and Allen discloses substantially all of the elements of claim 4, and further Abadi discloses wherein the master node communicates a query plan to the node, the query plan comprising the indication of the at least the part of the query that is to be processed by the node, (“planner 112 can be configured to communicate with the master node 104's database processing framework 140 that can be further configured to generate various tasks and pass them onto the nodes 102 for processing”, paragraph [0038]).

(Claim 6)
The combination of Abadi, Yu, and Allen discloses substantially all of the elements of claim 5, and further Abadi discloses wherein the metadata is comprised in the query plan, (“the catalog component 106 can be configured to communicate with the planner 110 and database connector 120. The catalog 106 can be further configured to store meta-information about the databases 124. The information includes, but is not limited to, the following information: (i) connection parameters such as database location, driver class and credentials, (ii) metadata such as data sets contained in the cluster, replica locations, and data partitioning properties. The catalog 106 can be configured to store such meta-information in various formats, such as an XML file, in the DFS 130. This file can be accessed by job tracker 142 and task trackers 122 to retrieve information necessary to schedule tasks and process data needed by a query”, paragraph [0044]).



The combination of Abadi, Yu, and Allen discloses substantially all of the elements of claim 5, and further Abadi discloses wherein is stored in a database catalog that comprises database objects, and wherein the metadata is associated with corresponding ones of the database objects, (“the catalog component 106 can be configured to communicate with the planner 110 and database connector 120. The catalog 106 can be further configured to store meta-information about the databases”, paragraph [0044]).

(Claim 8)
The combination of Abadi and Yu discloses substantially all of the elements of claim 7, and further Abadi discloses wherein the master node obtains the metadata from the database catalog, and the node obtains the metadata in connection with the indication of the at least the part of the query that is to be processed by the node, (“planner 112 can be configured to communicate with the master node 104's database processing framework 140 that can be further configured to generate various tasks and pass them onto the nodes 102 for processing”, paragraph [0038]).

(Claim 9)
The combination of Abadi, Yu, and Allen discloses substantially all of the elements of claim 8, and further Abadi discloses wherein a separate catalog server session is established between the master node and the database catalog for each query received by the master node, (paragraph [0044], [0054]).


The combination of Abadi, Yu, and Allen discloses substantially all of the elements of claim 9, and further Abadi discloses wherein in response to establishing a catalog server session, a snapshot of a metadata catalog corresponding to the database catalog is stored, (“metadata manager constructs and maintains data source cache (DSC) instances as temporary holding places for metadata specific to a snapshot in time for that data source”, paragraph [0068]).

(Claim 15)
The combination of Abadi, Yu, and Allen discloses substantially all of the elements of claim 1, further Yu discloses wherein in response to a determination that one of the one or more other nodes has the additional metadata, the one of the one or more other nodes (a query from another meta data management system in one of its peer groups, it can check its schema information to identify one or more additional metadata management systems in another of its peer groups, and can relay the query to the additional metadata management systems, (claim 24).

(Claim 16)
The combination of Abadi, Yu, and Allen discloses substantially all of the elements of claim 1, and further Abadi discloses further comprising: running, by the node, a query execution process in response to receiving a query plan comprising an indication of the at least the part of the query that is to be processed by the node, (“a query execution planning component or planner 110. A query (e.g., an SQL query) for processing on nodes 102 can be received by the planner 110. The planner 112 can be configured to communicate with the master node 104's database processing framework 140 that can be further configured to generate various tasks and pass them onto the nodes 102 for processing”, paragraph [0038]).

(Claim 17)
Abadi discloses substantially all of the elements, a node, comprising: 
one or more processors, (“a processor and a memory coupled to the processor”, paragraph [0024]) configured to: 
obtain metadata associated with processing at least part of a query submitted to a system via a client node via one or more networks, wherein the metadata is communicated to the node from a master node, (“configured to connect a plurality of nodes 102 (a, b, c) with a master node 104. A master node 104 may be configured to receive a processing task (e.g., a query) and distribute various processing tasks involved in the query to nodes 102”, paragraph [0038], “a network communication layer. In some embodiments, received queries can be parallelized across nodes using the framework 140 and the system 100 can be further configured to distribute processing of a query to single -node's databases 124 (a, b, c)…. catalog storage component 106 can be configured to maintain/track information about each data partition”, paragraph [0039]; Fig. 1); 
, (“master node 104 may be configured to receive a processing task (e.g., a query) and distribute various processing tasks involved in the query to nodes 102”, paragraph [0038]).
Although, Abadi discloses substantially all of the elements, Abadi fails specifically discloses determining, by the node, that additional metadata is required in connection with processing the at least the part of the query; and in response to a determination that the additional metadata is required in connection with processing the at least the part of the query, communicating, by the node, a request for the additional metadata, 
Yu teaches a query from another meta data management system in one of its peer groups, it can check its schema information to identify one or more additional metadata management systems in another of its peer groups, and can relay the query to the additional metadata management systems, (claim 24).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Abadi’s system to include an upward search through the hierarchy until a match and retrieve value is found or the top of the hierarchy is reached as taught by Yu, for determine additional metadata from other groups.
a multicast request to one or more other nodes, wherein the node maintains a list of the other nodes.
Allen teaches each node maintains a list of other nodes that are currently within its line-of-sight, other nodes with which a node can exchange packets of information directly, (Abstract).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Abadi’s system to include each node maintains a list of other nodes, as taught by Allen, for each node maintain a list of other nodes which the node exchange packets of information directly.

(Claim 18)
Abadi discloses substantially all of the elements, a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium, (“machine-readable medium”, paragraph [0024]) and comprising computer instructions for:
obtaining, by a node that performs one or more data operations, metadata associated with processing at least part of a query submitted to a system via a client node via one or more networks, wherein the metadata is communicated to the node from a master node, (“configured to connect a plurality of nodes 102 (a, b, c) with a master node 104. A master node 104 may be configured to receive a processing task (e.g., a query) and distribute various processing tasks involved in the query to nodes 102”, paragraph [0038], “a network communication layer. In some embodiments, received queries can be parallelized across nodes using the framework 140 and the system 100 can be further configured to distribute processing of a query to single -node's databases 124 (a, b, c)…. catalog storage component 106 can be configured to maintain/track information about each data partition”, paragraph [0039]; Fig. 1); 
processing, by the node, the at least the part of the query, (“master node 104 may be configured to receive a processing task (e.g., a query) and distribute various processing tasks involved in the query to nodes 102”, paragraph [0038]). 
Although, Abadi discloses substantially all of the elements, Abadi fails specifically discloses determining, by the node, that additional metadata is required in connection with processing the at least the part of the query; and in response to a determination that the additional metadata is required in connection with processing the at least the part of the query, communicating, by the node, a request for the additional metadata, 
Yu teaches a query from another meta data management system in one of its peer groups, it can check its schema information to identify one or more additional metadata management systems in another of its peer groups, and can relay the query to the additional metadata management systems, (claim 24).

Although, Abadi and Yu discloses substantially all of the elements, Abadi and Yu fail specifically disclose wherein the request for additional metadata is a multicast request to one or more other nodes, wherein the node maintains a list of the other nodes.
Allen teaches each node maintains a list of other nodes that are currently within its line-of-sight, other nodes with which a node can exchange packets of information directly, (Abstract).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Abadi’s system to include each node maintains a list of other nodes, as taught by Allen, for each node maintain a list of other nodes which the node exchange packets of information directly.

(Claim 19)
Abadi discloses substantially all of the elements, a system, comprising: 
a node, comprising: 
one or more node, (“a plurality of nodes 102 (a, b, c) with a master node 104”, paragraph [0038]) processors configured to:
, (“configured to connect a plurality of nodes 102 (a, b, c) with a master node 104. A master node 104 may be configured to receive a processing task (e.g., a query) and distribute various processing tasks involved in the query to nodes 102”, paragraph [0038], “a network communication layer. In some embodiments, received queries can be parallelized across nodes using the framework 140 and the system 100 can be further configured to distribute processing of a query to single -node's databases 124 (a, b, c)…. catalog storage component 106 can be configured to maintain/track information about each data partition”, paragraph [0039]; Fig. 1); 
process the at least the part of the query, (“master node 104 may be configured to receive a processing task (e.g., a query) and distribute various processing tasks involved in the query to nodes 102”, paragraph [0038]); 
determine that additional metadata is required in connection with processing the at least the part of the query; in response to a determination that the additional metadata is required in connection with processing the at least the part of the query, communicating, by the node, (“catalog 106 can be further configured to store meta-information about the databases 124. The information includes, but is not limited to, the following information: (i) connection parameters such as database location, driver class and credentials, (ii) metadata such as data sets contained in the cluster, replica locations, and data partitioning properties”, paragraph [0044]); and 
(“a processor and a memory coupled to the processor”, paragraph [0024]) with instructions; and 
a master node, comprising: 
one or more master node, (“a plurality of nodes 102 (a, b, c) with a master node 104”, paragraph [0038]) processors configured to: 
obtain the query from the client node, (“a query submission interface in communication with the master node and configured to allow submission of a query to the data processing system”, paragraph [0020]); 
develop a query plan based at least in part on the query, (“query (e.g., an SQL query) for processing on nodes 102 can be received by the planner 110. The planner 112 can be configured to communicate with the master node 104's database processing framework 140 that can be further configured to generate various tasks and pass them onto the nodes 102 for processing, as discussed below”, paragraph [0038]).
Although, Abadi discloses substantially all of the elements, Abadi fails specifically discloses determining, by the node, that additional metadata is required in connection with processing the at least the part of the query; and in response to a determination that the additional metadata is required in connection with processing the at least the part of the query, communicating, by the node, a request for the additional metadata, 
Yu teaches a query from another meta data management system in one of its peer groups, it can check its schema information to identify one or more additional metadata management systems in another of its peer groups, and can relay the query to the additional metadata management systems, (claim 24).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Abadi’s system to include an upward search through the hierarchy until a match and retrieve value is found or the top of the hierarchy is reached as taught by Yu, for determine additional metadata from other groups.
Although, Abadi and Yu discloses substantially all of the elements, Abadi and Yu fail specifically disclose wherein the request for additional metadata is a multicast request to one or more other nodes, wherein the node maintains a list of the other nodes.
Allen teaches each node maintains a list of other nodes that are currently within its line-of-sight, other nodes with which a node can exchange packets of information directly, (Abstract).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Abadi’s system to include each node maintains a list of other nodes, as taught by Allen, for each node maintain a list of other nodes which the node exchange packets of information directly.

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abadi (U.S. 2011/0302583) in view of Yu (U.S. 2007/0198478), further in view of Allen (U.S. 2006/0193316), further in view of Mikesell (U.S. 2007/0094269), and further in view of Cunningham (U.S. 2005/0209988).
(Claim 11)
The combination of Abadi, Yu, Allen, and Mikesell discloses substantially all of the elements of claim 10, except wherein in response to determining that the one of the one or more other nodes 
Cunningham discloses database server need not store additional metadata about the capabilities used in the resulting information class. When needed by the framework, the metadata can be queried dynamically by inspecting the compiled managed binary object file. Extensions to this concept may include, for example, copying the relevant metadata to a temporary location in the database server for more efficient access. Additionally, the managed code may be copied into the data store, in the form of, for example, a .EXE or .DLL file, as a technique to maintain the metadata in a consistent state over the lifetime of a query plan, (paragraph [0038]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Abadi 's system to include database server need not store additional metadata, when needed by the framework, the metadata can be queried dynamically by inspecting the compiled managed binary .

Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abadi (U.S. 2011/0302583) in view of Yu (U.S. 2007/0198478), further in view of Allen (U.S. 2006/0193316), further in view of Mikesell (U.S. 2007/0094269), and further in view of Hoshino (U.S. 6,363,375).
(Claim 12)
The combination of Abadi, Yu, Allen, and Mikesell discloses substantially all of the elements of claim 10, except wherein during execution of the query, any update to the metadata catalog does not cause an update to the snapshot of the metadata catalog corresponding to the query.
Hoshino discloses during execution of the query, any update to the metadata catalog does not cause an update to the snapshot of the metadata catalog corresponding to the query, (“change the information classification, it becomes possible to add or delete information without updating the classification tree”, col. 12, 33-56).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Abadi’s system to include add or delete information without updating the classification tree, as taught by Hoshino, for to 

Allowable Subject Matter
Claim(s) 21-24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if the claims are rewritten in independent form to include all of the limitations of the corresponding base claim and any intervening claims. 
 Specifically, with respect to claims 21-24, the prior art of record fails to teach and/or suggest "after predetermined period of time, determining that the one or more other nodes do not have the additional metadata; and communicating, by the node, a request for the additional metadata to the master node". These elements, if rewritten to include each and every element of their corresponding independent claims would result in a combination of elements that is novel and non-obvious over the prior art of record. 

Response to the Arguments
Applicant’s arguments filled on 02/26/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection Double Patenting on Remarks page(s) 8-9.	
	The Examiner response: In response to Applicant's argument of Double Patenting on Remarks page(s) 8-9 on remarks filed 02/26/2021, under Double Patenting proposed to defer resolution of the rejection.  In addition, the amendment submitted on 02/26/2021 to the claims of this instant application does not overcome the 
Claims Rejection 35 U.S. C. 103 on Remarks page(s) 9-14.	
	The Examiner response: In response to Applicant's argument of 35 U.S.C. 103 on Remarks page(s) 9-14 on remarks filed 11/20/2020, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) that necessitate new ground of rejection as address above by Allen (U.S. 2006/0193316), and Yu (U.S. 2007/0198478). In view of the above reason, the rejection is maintained.

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, Email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH V HO/
Primary Examiner, Art Unit 2152